EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C SECTION 1350) In connection with the Quarterly Report of Ionix Technology, Inc. (the “Company”) on Form 10-Q for the period ending December 31, 2015, as filed with the Securities and Exchange Commission (the “Report”), Doris Zhou, the Chief Executive Officer of the Company, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of her knowledge: The Report containing the financial statements fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of the Company. Date: February 12, 2016 By: /s/ Doris Zhou Chief Executive Officer, Ionix Technology, Inc.
